UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DATAJACK, INC. (Formerly known as Quamtel, Inc.) (Exact name of small business issuer as specified in its charter) Nevada 000-31757 90-0781437 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14911 Quorum Drive, Suite 370, Dallas, Texas (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check One): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of May 6, 2014 is 128,868,156. DATAJACK, INC. (Formerly known as Quamtel, Inc.) Table of Contents Page Part I - FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 Part II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 4 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 5 Unaudited Condensed Consolidated Statement of Shareholders' Deficit for the three months ended March 31, 2014 6 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 DATAJACK, INC. (Formerly known as Quamtel, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and deposits Total current assets Restricted cash Property and equipment, net Deferred cost, net Intangibles, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Advances from related parties - Current portion of notes payable, net of debt discount Legal settlement liabilities Derivative liabilities Total current liabilities Noncurrent portion of notes payable 0 0 TOTAL LIABILITIES Shareholders' deficit: Common stock - $0.001 par value; 100,000,000 shares authorized; 24,361,728 and 9,095,058 shares issued and 24,356,728 and 9,090,058 shares outstanding at March 31, 2014 and December 31, 2013, respectively Preferred stock - $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Common stock subscriptions Treasury stock, 5,000 shares (100,000 ) (100,000 ) Accumulated (deficit) (27,482,485 ) (25,422,962 ) Total shareholders' deficit (2,923,201 ) (3,112,535 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 DATAJACK, INC. (Formerly known as Quamtel, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Revenues $ $ Cost of sales Gross profit Operating expenses: Compensation, consulting and related expenses General and administrative expenses Depreciation and amortization Total operating expenses Loss from operations (1,282,220 ) (524,360 ) Other (income) expense: Interest and financing expense Amortization of debt discount Loss (gain) from change in derivative liability (470,445 ) Gain on debt settlement (384,883 ) - Total other expense (income), net (274,955 ) Loss before income taxes (2,059,523 ) (249,405 ) Income tax expense - - Net loss $ ) $ ) Basic and diluted loss per share: Net loss per share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 DATAJACK, INC. (Formerly known as Quamtel, Inc.) CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' DEFICIT For Three Months Ended March 31, 2014 (unaudited) Additional Common Common stock Paid in Stock Treasury Accumulated Shares Amount Capital Subscriptions Stock Deficit Total Balance, December 31,2013 $ ) $ ) $ ) Common stock issued for services - - - Common stock issued for related party settlement - - - Common stock issued for cash 11 0 - 0 Common stock issued for legal settlement liabilities 83 - - - Common stock issued for debt settlement 75 - - - Common stock issued for debt conversion - - - Common stock issued for iTella consulting agreement amendment, as part of deferred cost - - - Common stock in escrow issued ) - Net loss for the year ended March 31, 2014 - ) ) Balance, March 31, 2014 $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 DATAJACK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on debt settlement (384,883 ) - Loss / (Gain) from change in derivative liability (470,445 ) Depreciation and amortization Noncash interest expense Noncash compensation expense - Noncash loan fees - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses and deposits (2,600 ) (7,304 ) Deferred costs Accounts payable Accrued expenses (11,995 ) Related party advances (11,393 ) Legal settlement liabilities (197,376 ) - Unearned revenue - Net cash used in operating activities (407,555 ) (226,500 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) - Proceeds from sale of assets - Net cash (used in) provided by investing activities (1,081 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock issuances - Proceeds from promissory note issuances Repayment of notes payable (8,500 ) (54,684 ) Net cash provided by financing activities Net decrease in cash and cash equivalents (21,651 ) (13,964 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for taxes $
